Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3, 6, 8-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4, 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 20200241354 A1) hereafter referred to as Sun in view Inoue et al. (US 20120235948 A1) hereafter referred to as Inoue
In regard to claim 1 Sun teaches a liquid crystal panel [see FIG. 2a to FIG. 2c, see title], 

wherein the color filter substrate comprises a substrate [“substrate 201”], a black matrix [“black matrix 202”] and a common electrode [“common electrode layer 204”] which are sequentially stacked, and 
the common electrode completely covers [see Fig. 2 see “the common electrode layer 204 and the reflecting layer 203 are arranged in parallel, so that the resistance of the common electrode layer 204 can be reduced to some extent” “orthographic projection of the black matrix 202 onto the underlying substrate 201 overlies a orthographic projection of the reflecting layer 203 onto the underlying substrate 201” “liquid crystal molecules are controlled by an electric field between the pixel electrodes on the opposite substrate and the common electrode of the display substrate to be deflected to thereby display an image” thus the common electrode is provided over the black matrix and the pixel] the black matrix, and 
the black matrix comprises a plurality of rows of first shading lines extending in a first direction [see paragraph 0041 “the black matrix 202 is generally structured like a grid ”] and a plurality of rows of second shading lines extending in a second direction, and 
the first shading lines and the second shading lines are perpendicular to [see paragraph 0041 “the black matrix 202 is generally structured like a grid”] and intersect with each other, and 
a plurality of rows of first metal lines [see paragraph 0018 “a material of the reflecting layer is a metal material” “the reflecting layer 203 fabricated using the mask of the black matrix 202 is also structured like a grid”] are disposed on one side of the black matrix facing away [see Fig. 2 ] from the glass substrate, and 

Sun teaches see paragraph 0046 “the common electrode layer can be connected with a common electrode line on the opposite substrate through a gold ball in a sealant to thereby receive a common electrode signal transmitted on the common electrode line” “the common electrode layer 204 and the reflecting layer 203 are arranged in parallel, so that the resistance of the common electrode layer 204 can be reduced to some extent” so the current is flowing through both,  but does not teach
that the substrate is a glass substrate, the glass substrate is further provided with a first signal source located on one side of the black matrix in the first direction, and 
the plurality of rows of the first metal lines are used to connect the first signal source and the common electrode.
See Inoue Fig. 8 see paragraph 0048, 0053, 0074 “liquid crystal panel 31” “a pair of substrates 32 and 33 that are made of transparent glass” “CF substrate 32 includes a color filter”  “TFT substrate 33 that has the TFTs 17 for driving the liquid crystals in the respective pixels” “liquid crystal panel driver 21 is disposed on the rear surface of the CF substrate 332.  That is, the CF substrate 332 covers the liquid crystal panel driver 21 from the display surface side of the liquid crystal panel 331, thereby protecting the liquid crystal panel driver 21”.
Thus it would be obvious to modify Sun to include that the panel driver is disposed to one side on the color filter substrate which is glass i.e. that the substrate is a glass substrate, the glass substrate is further provided with a first signal source located on one side of the black matrix in the first direction, and the plurality of rows of the first metal lines are used to connect the first signal source and the common electrode.
Thus it would be obvious to combine the references to arrive at the claimed invention.

In regard to claim 2 Sun and Inoue as combined teaches wherein the plurality of rows of the first shading lines and the plurality of rows of the second shading lines enclose [see paragraph 0041 “the black matrix 202 is generally structured like a grid”] a plurality of sub-pixel regions, and the liquid crystal panel further comprises color filters [see Fig. 2 see paragraph 0048 “color resist layer 205 as illustrated in FIG. 2a to FIG. 2c and FIG. 3a to FIG. 3c”],  and the color filters are located in the sub-pixel regions [see Fig. 2 inside the grid], and each of the color filters completely covers the corresponding sub-pixel region, and the color filters are located between [see Fig. 2c] the common electrode and the glass substrate.
In regard to claim 4 Sun and Inoue as combined teaches wherein in the second direction, a projection of the first metal line [see paragraph 0041 “the black matrix 202 is generally structured like a grid ” “the reflecting layer 203 fabricated using the mask of the black matrix 202 is also structured like a grid”]  on the first shading line is received in the first shading line or aligned with the first shading line.
In regard to claim 5 Sun and Inoue as combined teaches wherein a number of the first metal lines is equal to a number of the first shading lines [see paragraph 0041 “the black matrix 202 is generally structured like a grid ” “the reflecting layer 203 fabricated using the mask of the black matrix 202 is also structured like a grid”], and each row of the first metal lines correspondingly covers a row of the first shading lines.
In regard to claim 7 Sun and Inoue as combined teaches wherein the first metal line completely covers [see Sun Fig. 2 “the reflecting layer 203 fabricated using the mask of the black matrix 202 is also structured like a grid”] the first shading line in the first direction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818